ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                        )
                                     )
Bergmann Associates, Inc.            )            ASBCA Nos. 61586, 61672
                                     )
Under Contract Nos. DACW69-01-D-0017 )
                    W912ES-07-D-0003 )
                    W91237-09-C-0010 )

APPEARANCE FOR THE APPELLANT:                     Tim J. Yianne, Esq.
                                                   Lewis Brisbois Bisgaard & Smith LLP
                                                   Charleston, WV

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Willie J. Williams, Esq.
                                                  Bradley J. Stark, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Huntington

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: November 13, 2019




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61586, 61672, Appeals of
Bergmann Associates, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2